DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:
	Regarding claim 1, the limitation “the outermost edge of the filter portion” in line 10 should be changed to “an outermost edge of the filter portion”.
	Regarding claim 11, the limitation “the outermost edge of the filter portion” in lines 8-9 should be changed to “an outermost edge of the filter portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7-9 and 14-15, it is unclear whether infringement of claims 7-9 and 14-15 occurs when one creates an apparatus that allows the user to practice the recited steps, or whether infringement occurs when the user actually uses the article of manufacture comprising a filter portion and a securing portion to perform the steps of placing article of manufacture on a wearer, securing article of manufacture by pressing adhesive portion, and stretching portions of said article of manufacture . Because claims 7-9 and 14-15 recite both a system/apparatus and the method for making that system/apparatus, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under section 112(b).
Regarding claim 10, it is unclear whether infringement of claim 10 occurs when one creates an apparatus that allows the user to practice the recited steps, or whether infringement occurs when the user actually uses the article of manufacture comprising a filter portion and a securing portion to perform the steps of forming the filter portion and attaching securing portions as presented. Because claim 10 recites both a system/apparatus and the method for making that system/apparatus, it does not apprise a person of ordinary skill in the art of its scope, and it is invalid under section 112(b).
Regarding claim 15, it is rejected for depending from itself. Examiner assumes claim 15 depends from claim 14.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drumfield et al. “Drumfield” (US Patent 3,049,121).
Regarding claim 1, Drumfield discloses an article of manufacture (combination of 1, 5, 9, and 11, Fig. 1-3) comprising: 
a filter portion (1) and a securing portion (5) configured to cover the nose and mouth (as shown in Fig. 1), wherein:
5the filter portion (1) comprises a material (Col. 1, lines: 27-28) configured to provide a physical barrier between a wearer's nose and mouth and the immediate outer environment when the article of manufacture is worn on the wearer's face (“configured to…face” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); 
the securing portion (5) comprises one or more strips of an elastic adhesive tape (Col. 1, lines: 30-32, examiner notes one of ordinary skill in the art would recognize “surgical adhesive tape” is elastic to a degree), wherein: 
10the one or more strips of elastic adhesive tape (Col. 1, lines: 30-32) overlap the filter portion (as shown in Fig. 2) and extends beyond the outermost edge of the filter portion (7, Fig. 2); and 
the one or more strips of elastic adhesive tape (Col. 1, lines: 30-32) completely encircle the outermost edge of the filter portion (7, as shown in Fig. 2); and the article of manufacture comprises a closed end (see annotated Fig. 1 and 3 below), an opposite open end (see annotated Fig. 1 and 3 below), 15and a wall (see annotated Fig. 3 below) extending between the closed end (see annotated Fig. 3 below) and the open end (see annotated Fig. 3 below), wherein: 
the wall (see annotated Fig. 3 below) defines an interior portion (examiner notes an “interior portion” is shown in Fig. 3); 
the filter portion (1) forms the closed end (see annotated Fig. 1 below); and 
the one or more strips of elastic tape (5) form the wall and define the open end (examiner notes the annotated “wall” and “open end” are defined by element 5, as shown in Fig. 1-3).  

    PNG
    media_image1.png
    458
    549
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated


    PNG
    media_image2.png
    579
    533
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated



    PNG
    media_image3.png
    556
    220
    media_image3.png
    Greyscale

Fig. 3-Examiner Annotated

Regarding claim 202, Drumfield discloses the closed end (see annotated Fig. 1 above) is circular and the opposite open end (see annotated Fig. 1 above) is circular (examiner notes both ends are shown as “circular” in Fig. 1).  

Regarding claim 5, Drumfield discloses the one or more strips of elastic adhesive tape (Col. 1, lines: 30-32) comprise a removable backing (9 and 11, Col. 2, lines: 23-25).  

Regarding claims 7-9 and 14-15, Drumfield has been previously discussed, but their teachings will again be summarized below. Drumfield discloses a filter portion, a securing portion comprising one or more strips of elastic adhesive tape, a closed end, opened end, and wall.
Under the principles of combination, if a prior art device, in its normal and usual operation, would obviously perform the method claimed, then the method claimed will be considered to be obvious by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir.1986). MPEP 2112.02.

Regarding claim 10, Drumfield discloses forming the filter portion (1, Fig. 1, Col. 1, lines: 27-30) from a face mask; and 5attaching the securing portion (5) to the filter portion (1, Col. 1, lines: 30-35) to form the article of manufacture (Fig. 1-3).  

Regarding claim 11,  Drumfield discloses an article of manufacture (combination of 1, 5, 9, and 11, Fig. 1-3) comprising:  
a filter portion (1) and a securing portion (5) configured to cover the nose and mouth (as shown in Fig. 1), wherein: 
10the filter portion (1) comprises a material (Col. 1, lines: 27-28) configured to provide a physical barrier between a wearer's nose and mouth and the immediate outer environment when the article of manufacture is worn on a wearer's face (“configured to…face” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); and 
the securing portion (5) comprises an elastic adhesive tape (Col. 1, lines: 30-32, examiner notes one of ordinary skill in the art would recognize “surgical adhesive tape” is elastic to a degree) wherein the elastic adhesive tape overlaps the filter portion (1) and extends beyond the outermost edge 15of the filter portion (7, Fig. 2) and the elastic adhesive tape completely encircles the filter portion (1, as shown in Fig. 2).  

Regarding claim 12, Drumfield discloses the securing portion (5) comprises one or more strips of elastic adhesive tape (Col. 1, lines: 30-32), wherein: the one or more strips of elastic adhesive tape overlaps and extends beyond the 20outermost edge of the filter portion (7, as shown in Fig. 2); and the one or more strips of the elastic adhesive tape (Col. 1, lines: 30-32) completely encircle the filter portion (1, as shown in Fig. 2).  

Regarding claim 13, Drumfield discloses the article of manufacture (combination of 1, 5, 9, and 11, Fig. 1-3) comprises a closed end (see annotated Fig. 1 and 3 above), an opposite open end (see annotated Fig. 1 and 3 above), and a wall (see annotated Fig. 3 above) extending between the closed 25end and the open end (see annotated Fig. 3 above), wherein: the wall (see annotated Fig. 3 above) defines an interior portion (examiner notes an “interior portion” is shown in Fig. 3); the filter portion (1) forms the closed end (as shown in annotated Fig. 1 above); and 14the one or more strips of elastic tape (Col. 1, lines: 30-32) form the wall and define the open end (examiner notes the annotated “wall” and “open end” are defined by element 5, as shown in Fig. 1-3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Drumfield in view of Kwon et al. “Kwon” (US PG Pub. 2020/0121941).
Regarding claim 3, Drumfield discloses the invention substantially as claimed above.
Drumfield does not disclose the one or more strips of elastic adhesive tape is kinesiology tape.  
However, Kwon teaches yet another article of manufacture (Par. 0036, Fig. 5), wherein Kwon teaches an elastic adhesive tape is kinesiology tape (Par. 0036, lines: 8-9).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use kinesiology tape as taught by Kwon as the fastening material for the elastic adhesive tape of Drumfield, in order to enhance the structural integrity of the securing portion. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because kinesiology tape was a well-known fastening material for face masks as taught by Kwon.

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Drumfield.
	Regarding claim 4, Drumfield discloses the one or more strips of elastic 25adhesive tape (Col. 1, lines: 30-32) has a width (see annotated Fig. 2 below).

    PNG
    media_image2.png
    579
    533
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated
	Drumfield does not explicitly disclose a width of 2 inches. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have an elastic adhesive tape with a width of 2 inches, in order to allow the securing portion to fit most users face, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.
	Regarding claim 6, Drumfield discloses each of the one or more strips of elastic adhesive tape is stretched5 with the backing (9 and 11) attached (Col. 1, lines: 30-32, examiner notes one of ordinary skill in the art would recognize “surgical adhesive tape” is stretchable to a degree); each of the one or more strips of elastic adhesive tape is configured to be stretched at least 20% in length after the backing is removed (“configured to…removed” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function); and each of the one or more strips of elastic adhesive is configured to retract in length after it is released from being stretched (“configured to…stretched” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).  
Drumfield discloses the general conditions of the claimed invention except for the express disclosure of elastic adhesive tape is stretched at least 15% in 5length with the backing.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have an elastic adhesive tape stretched at least 15% in 5length with the backing, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to have the tape conform to most face sizes as taught by Drumfield. In re Aller, 105 USPQ 233. It is noted the applicant did not disclose criticality to the claimed limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/Timothy K Trieu/Primary Examiner, Art Unit 3732